This cause was here submitted on motion and merits.
The motion is by appellee who seeks thereby to have the bill of exceptions stricken because not approved and signed by the trial judge within the time the law requires, to wit, within thirty days after its presentation to him. Section 31 of the act approved July 20, 1931 (Gen. Acts 1931, pp. 621, 627), provides:
"The bills of exceptions relating to the trial of cases in said Court must be presented to the Judge of said Court within sixty (60) days from the date of Judgment in any cause tried therein, and must be signed by the trial Judge within thirty (30) days after the date of such presentation, and the date of presentation and signing of such bills of exceptions must be endorsed thereon by the trial Judge."
It affirmatively appearing that the provisions of the foregoing statute were not complied with; that is to say, the bill of exceptions was not signed by the trial judge within the time fixed thereby, the appellee had the right on submission to avail himself of the provisions of section 6434, Code 1923, which provides:
"The appellate court may strike a bill of exceptions from the record or file because not presented or signed within the time required by law, but shall not do so ex mero motu, but only on motion of a party to the record of his attorney." *Page 94 
The motion of appellee is granted and the purported bill of exceptions in this case is hereby stricken.
The foregoing order is conclusive of this appeal as the only assignments of error which appellant argues are shown in the purported bill of exceptions. It follows, therefore, no point of decision is presented for the consideration of this court, hence the judgment from which this appeal was taken will stand affirmed. See Rudolph Kratz v. P. P. Baker,228 Ala. 201, 153 So. 237.
Affirmed.